                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

JEREMY WAYNE WILLIAMS et al.                                                          PLAINTIFFS

v.                                                     CIVIL ACTION NO. 3:19-CV-P208-CRS

JAMIE UNDERWOOD et al.                                                             DEFENDANTS

                                MEMORANDUM AND ORDER

       This prisoner 42 U.S.C. § 1983 civil-rights action was brought by pro se Plaintiffs

Jeremy Wayne Williams and Timothy Henry Jensen, Jr. Plaintiffs are prisoners at the Larue

County Detention Center (LCDC).

       As an initial matter, the Court must consider whether Plaintiffs and their claims are

properly joined together in this action. Under Federal Rule of Civil Procedure 20(a)(1),

       Persons may join in one action as plaintiffs if:

       (A) they assert any right to relief jointly, severally, or in the alternative with
       respect to or arising out of the same transaction, occurrence, or series of
       transactions or occurrences; and

       (B) any question of law or fact common to all plaintiffs will arise in the action.

       “The joinder of claims, parties, and remedies is ‘strongly encouraged’ when appropriate

to further judicial economy and fairness.” Morgan v. Cohen, No. 2:11-CV-11780, 2011 WL

2461470, at *2 (E.D. Mich. June 16, 2011) (quoting United Mine Workers of Am. v. Gibbs, 383

U.S. 715, 724 (1966)). However, when claims are unrelated, parties should not be allowed to

join multiple plaintiffs and defendants. Id. Additionally, “many federal district courts have

found that the impracticalities inherent in multiple-prisoner litigation militate against the

permissive joinder of prisoner plaintiffs otherwise allowed by Rule 20(a)(1).” Boretsky v.

Corzine, No. 08-2265(GEB), 2008 WL 2512916, at *5 (D.N.J. June 23, 2008). These courts
have noted difficulties such as: the need for each plaintiff to sign every pleading; the transitory

nature of prison populations; the possibility that documents may be changed by one of the

plaintiffs; that prisoners may attempt to compel authorities to allow them to gather to discuss

their lawsuit; the possibility of coercion in relationships between inmates; and the need to resolve

individualized administrative exhaustion issues. Id. at *5-6.

       Although both Plaintiffs are incarcerated at LCDC, Plaintiff Williams is a pretrial

detainee while Plaintiff Jensen is a convicted prisoner. Both Plaintiffs include claims that they

were not provided with a § 1983 form or access to the LCDC library; however, the similarity of

their complaints ends there. Plaintiff Williams alleges that on December 1, 2018, Defendant

Whitlock subjected him to an illegal search and seizure. He further alleges that on December 3,

2018, he asked to go to the LCDC library. He also alleges that on December 12, 2018, his public

defender refused to ask a question at a hearing and that Defendant Underwood forced him to

mail a motion rather than allow his deputies to carry the motion to the clerk of court.

       Plaintiff Jensen alleges that on July 17, 2018, he was not provided with sufficient toilet

paper, he was not given a bed roll, there were inadequate toilets, and Defendant Tucker refused

to give him a copy of the “KSR Manual.”

       “On motion or on its own, the court may at any time, on just terms, add or drop a party.

The court may also sever any claim against a party.” Fed. R. Civ. P. 21. Here, Plaintiffs’ claims

are not properly joined under Fed. R. Civ. P. 20(a) because they are not asserted jointly,

severally, or “with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences.” Fed. R. Civ. P. 20(a)(1)(A). Additionally, the Court finds that the

impracticalities of litigating with multiple prisoner-plaintiffs militate against allowing this case




                                                  2
to continue with both Plaintiffs. Thus, the Court finds that each Plaintiff in this action must

bring his claims in separate civil actions. Accordingly,

         1)         IT IS ORDERED that the complaint will be SEVERED pursuant to Fed. R. Civ.

P. 21. The Clerk of Court is DIRECTED to docket the instant civil action number as being filed

by Jeremy Wayne Williams as the single plaintiff.

         2)         The Clerk of Court is further DIRECTED to open a new civil action identifying

Timothy Henry Jensen, Jr. as Plaintiff with the complaint in the instant action (DN 1) docketed

as the opening document. The Clerk shall docket the complaint as of the filing date of the

original complaint, March 20, 2019. The Clerk shall also docket Plaintiff Jensen’s motion for

leave to proceed in forma pauperis and his prisoner trust fund account statement (DNs 6 &7) in

the new action with their original filing dates, i.e., March 29, 2019. The Clerk of Court is also

DIRECTED to send Plaintiff Jensen a copy of the docket sheet from the new action.

Date:   April 29, 2019




                                                   Cha
                                                     rle
                                                       sR. Si
                                                            mpsonI
                                                                 II,Seni
                                                                       orJudge
cc:     Plaintiffs, pro se
                                                      Unit
                                                         edStat
                                                              esDi
                                                                 st
                                                                  rictCour
                                                                         t
        Defendants
        Larue County Attorney
4411.009




                                                   3
